Citation Nr: 0927886	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  07-04 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Weather new and material evidence has been received in order 
to reopen a claim for entitlement to service connection for 
post-operative residuals of a cervical spine injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to August 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2006 rating decision rendered by the 
Boise, Idaho Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further evidentiary development is 
warranted in this case.  The evidence of record indicates 
that the Veteran is in receipt of Social Security 
Administration (SSA) disability benefits (SSDI).  Reference 
was made to such in a July 2001 Financial Status Report as 
well as various VA treatment records.  Indeed, a September 
2002 evaluation noted that the Veteran was receiving SSDI 
benefits due to his cervical and lumbar spine disabilities.  
The United States Court of Appeals for Veterans Claims 
(Court) has repeatedly held that when VA is on notice that 
there are SSA records, it must obtain and consider them.  See 
Baker v. West, 11 Vet. App. 163,169 (1998); Hayes v. Brown, 9 
Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. 
App. 363, 373 (1992).  Further, the Veterans Claims 
Assistance Act of 2000 (VCAA) emphasizes the need for VA to 
obtain records from other Government agencies.  38 U.S.C.A. § 
5103A (b)(3), (c)(3) (West 2002).  Therefore, the medical 
records from SSA pertaining to any original award of 
disability benefits and any continuing award of benefits must 
be requested and associated with the claims file before a 
decision can be issued on his claim.  


Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should obtain from 
the SSA a copy of any disability 
determinations it has rendered for the 
veteran and all records upon which the 
decisions were based.

2.  The RO or AMC should then readjudicate 
the claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the Veteran should be provided with 
a supplemental statement of the case as to 
the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




